Exhibit 10.1

 

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 

1. CONTRACT ID CODE

 

PAGE OF PAGES

 

 

 

 

1

2

2. AMENDMENT/MODIFICATION NO.

3. EFFECTIVE DATE

4. REQUISITION/PURCHASE REQ. NO

5. PROJECT NO. (If applicable)

P00001

07/09/2020

 

 

 

6. ISSUED BY

CODE

ASPR-BARDA

7. ADMINISTERED BY (If other than item 6)

CODE

AS P  R— BAR DA

 

 

 

 

 

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington DC 20201

 

ASPR-BARDA

US DEPT OF HEALTH & HUMAN SERVICES BIOMEDICAL ADVANCED RESEACH & DEVELOPMENT AUT

200 INDEPENDENCE AVE, S.W.

Washington DC 20201

8. NAME AND ADDRESS OF CONTRACTOR (No street country, State and ZIP Code)

(X)

9A. AMENDMENT OF SOLICITATION NO

 

 

 

 

 

 

 

 

T2 BIOSYSTEMS,  INC. 1512719

Attn: STEPHEN    HAGAN

 

 

9B. DATED (SEE ITEM 11)

 

 

T2 BIOSYSTEMS,  INC.           101 HARTWE

101 HARTWELL AVE

 

 

 

 

 

LEXINGTON MA 024213125

 

X

10A. MODIFICATION OF CONTRACT/ORDER NO.

75A501l9C00053

 

 

 

 

 

 

 

 

 

10B. DATED (SEE ITEM 13)

 

 

CODE

1512719

FACILITY CODE

 

 

0 9 / 3 0 / 2 0 1 9

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers      ☐ is extended. ☐ is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended , by one of the following methods:
(a) By completing Items 8 and 15, and returning                           copies
of the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted , or (c) By separate letter or electronic communication
which includes a reference to the solicitation and amendment numbers. FAILURE OF
YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF
OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR
OFFER. If by virtue of this amendment you desire to change an offer already
submitted , such change may be made by letter or electronic communication,
provided each letter or electronic communication makes reference to the
solicitation and this amendment and is received prior to the opening hour and
date specified

12 ACCOUNTING AND APPROPRIATION DATA //I required)

See Schedule

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

CHECK ONE

 

A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO’ (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

 

 

 

B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIE D TO REFLECT THE
ADMINISTRATIVE CHANGES /such as changes in paying o//ice, appropriation data,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE A\JTHORITY OF FAR 43.103(b).

 

 

 

 

 

C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF

x

 

FAR 52.243-2 Changes - Cost Reimbursement, AltV (Apr 1984)

 

 

 

 

 

D   OTHER (Specify  type of modification and authority)

 

 

 

E. IMPORTANT:      Contractor          ☐ is not      ☒ is required to sign this
document and return                     copies to the Issuing office .

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including so/icifa//on/con/rac/ subject matter where feasible. ]

Tax ID Number:   20-4827488

DUNS Number:  803126320

The purpose of this modification is to extend the Base Period of performance end
date from July 8, 2020 to October 8, 2020.

 

The contract overall estimated value, current value(s) and obligated amount
shall remain the same — UNCHANGED.

Period of Performance: 09/09/2019 to 10/08/2020

Contractor's Statement of Release

 

In consideration of the modification(s) agreed to herein as complete and no
equitable Continued ...

Except as provided herein, all terms and conditions of the document referenced
in Item 9 A or 10A, as heretofore changed, remains unchanged and in fuI| force
and effect

 

15A. NAME AND TITLE OF SIGNER (Type or print)

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

 

Alec J. Barclay, Chief Operations Officer

ROSHAWN K . MAYORS

 

 

 

 

15B. CONTRACTOR/OFFER R

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

Alec J. Barclay

 

07/06/2020

 

[gdxnqvbnwb1j000001.jpg]

 

July 6, 2020

(Signature of person authorized to sign)

 

(Signature of Contracting officer)

 

Previous edition unusable

 

 

 

 

STANDARD FORM 30 (REV. 11/2016)

Prescribed by GSA FAR (48 CFR) 53.243

--------------------------------------------------------------------------------

 

 

 

CONTINUATION SHEET

REFERENCE NO. OF OOC UMENT BEING CONTINUE D

PAGE      OF

75A50119C00053/P00001

2

2

 

NAME OF OFFEROR OR CONTRACTOR

T2 BIOSYSTEMS, INT. 1512719

 

ITEM NO.

SUPPLIES/SERVICES

QUANTITY UNITY

UNIT

UNIT PRIC E

AMOUNT

(A)

(B)

(C)

(D)

(E)

(F)

 

adjustments are due from Contractor's request for an extension of the period of
performance through October B, 2020. the Contractor herby releases the
Government from any and all liability under the contract for further equitable
adjustments attributable to such facts or circumstances giving rise to the
request for extension.

All other contract terms remain unchanged.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN 7 540-01-152- B067

OPTIONAL FORM 336 (4-66)

 

Spans o^8d by G SA

 

 

FAR f48 CFR› s3.11 o

 